Case: 21-50604      Document: 00516280338         Page: 1    Date Filed: 04/14/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                     April 14, 2022
                                   No. 21-50604
                                                                    Lyle W. Cayce
                                                                         Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Garry David Gallardo,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CV-524


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam:*
          Garry David Gallardo, federal inmate # 41571-080, is in custody
   pursuant to his 1987 and 2006 child pornography convictions. He appeals
   the denial of his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release
   and also moves for a certificate of appealability (COA) to appeal the denial of
   his related Federal Rule of Civil Procedure 59(e) motion, which the district


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50604       Document: 00516280338         Page: 2    Date Filed: 04/14/2022




                                    No. 21-50604


   court construed as a successive 28 U.S.C. § 2255 motion and dismissed for
   lack of jurisdiction. See § 2255(h). Gallardo also moves for leave to proceed
   in forma pauperis (IFP) on appeal as well as for release pending appeal.
            We deny the motion to proceed IFP because Gallardo’s appeal of the
   denial of his § 3582(c)(1)(A) motion is frivolous. See Baugh v. Taylor, 117
   F.3d 197, 202 (5th Cir. 1997); Howard v. King, 707 F.2d 215, 220 (5th Cir.
   1983).     Gallardo addresses neither the bases upon which he sought
   compassionate release in the district court—his age, chronic health
   conditions, and risk of contracting COVID-19; the district court’s application
   of § 3582(c)(1)(A); nor its assessment the 18 U.S.C. § 3553(a) factors.
   See United States v. Reagan, 596 F.3d 251, 254 (5th Cir. 2010); Brinkmann
   v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987);
   § 3582(c)(1)(A).    Moreover, we have previously rejected, as frivolous,
   Gallardo’s assertion that federal courts lack jurisdiction to prosecute
   interstate child pornography offenses. See United States v. Gallardo, No. 94-
   50125, 1995 WL 71025, 1 (5th Cir. Jan. 24, 1995) (citing Perez v. United States,
   402 U.S. 146, 150-51 (1971)). Consequently, we dismiss Gallardo’s appeal as
   frivolous. See Baugh, 117 F.3d at 202 & n.24.
            To obtain a COA to appeal the denial of his Rule 59(e) motion,
   Gallardo must make “a substantial showing of the denial of a constitutional
   right,” 28 U.S.C. § 2253(c)(2), by showing “at least, that jurists of reason
   would find it debatable whether the [motion] states a valid claim of the denial
   of a constitutional right and that jurists of reason would find it debatable
   whether the district court was correct in its procedural ruling,” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000); Houser v. Dretke, 395 F.3d 560, 561 (5th
   Cir. 2004). He fails to make the requisite showing, and, accordingly, we deny
   the motion for a COA.




                                          2
Case: 21-50604       Document: 00516280338       Page: 3   Date Filed: 04/14/2022




                                 No. 21-50604


         Lastly, in light of the foregoing, we deny the motion for release
   pending appeal.
         MOTION          TO   PROCEED           IFP   DENIED;      APPEAL
   DISMISSED AS FRIVOLOUS; MOTION FOR COA DENIED;
   MOTION FOR RELEASE PENDING APPEAL DENIED.




                                      3